WIGGINTON, Judge.
Claimant appeals from the order of the deputy commissioner which in part denied a claim for additional temporary benefits and failed to award penalties and interest on an initial but late payment of compensation. We affirm the order denying the claim for additional temporary benefits; the medical evidence indicated claimant could return to work, and there was no other evidence, i.e., unsuccessful good faith work search, to justify a greater award of benefits for a claimed temporary disability. Holiday Care Center v. Scriven, 418 So.2d 322 (Fla. 1st DCA 1982); State v. Campbell, 417 So.2d 1156 (Fla. 1st DCA 1982). However, we remand this cause for computation and imposition of interest and penalties due on the initial compensation payment of $187.20, which payment was conceded by the employer/carrier as being late.. § 440.-20, Fla.Stat. (1981).
JOANOS and ZEHMER, JJ., concur.